DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5, 11-15, 18-24, 26-29, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a first magnetic core disposed outside the first coil and forming a first coil assembly with the first coil, the first magnetic core comprising: 
a U-shaped body portion;
a first rectangular block connected to a side of the U-shaped body portion at an opening thereof, the first portion of the first coil wound around the first block; and
a second rectangular block connected to an opposite side of the U-shaped body portion at the opening, the second portion of the first coil wound around the second block; and
a second magnetic core disposed inside the second coil and forming a second coil assembly with the second coil, the second coil assembly extending through the first coil assembly in the space without contacting the first coil assembly,
wherein the first rectangular block and the second rectangular block extend from a respective side of the U-shaped body in a direction of extension of the second coil assembly through the first coil assembly, and
wherein the device includes a plurality of first coil assemblies, the second coil assembly including the second magnetic core simultaneously extending through the plurality of first coil assemblies including the first magnetic core in the space without contacting any of the first coil assemblies.
Claim 26 recites, inter alia, a first magnetic core disposed outside the first coil and forming a first coil assembly with the first coil; and
a second magnetic core disposed inside the second coil and forming a second coil assembly with the second coil, the second coil wound around an outer periphery of the second magnetic core and extending through the first coil assembly in the space without contacting the first coil assembly,
wherein the device comprises a plurality of first coil assemblies, the second coil assembly including the second magnetic core simultaneously extending through the plurality of first coil assemblies including the first magnetic core in the space without contacting any of the first coil assemblies.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837